Citation Nr: 1750388	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss for the period prior to March 30, 2012, a rating in excess of 10 percent from March 30, 2012 through April 20, 2014, and a rating in excess of 20 percent from April 21, 2014.

2.  Entitlement to a compensable rating for emphysema.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a blood disorder.

4.  Entitlement to service connection for a blood disorder.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension.

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

7.  Entitlement to service connection for arthritis.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from November 1962 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Veteran indicated in his September 2011 VA Form 9 that he wished to testify at a Travel Board hearing.  In a subsequent September 2011 correspondence, however, the Veteran withdrew his prior request for a hearing.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to increased ratings for hearing loss and emphysema and service connection for a blood disorder, COPD, and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A February 2003 rating decision denied a claim of entitlement to service connection for a blood disorder.  The Veteran neither appealed this decision nor submitted new and material evidence within one-year of notice of the rating decision.

2.  Evidence received since the February 2003 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a blood disorder and raises a reasonable possibility of substantiating this claim.

3.  A May 2006 rating decision denied a claim of entitlement to service connection for hypertension.  The Veteran neither appealed this decision nor submitted new and material evidence within one-year of notice of the rating decision.

4.  Evidence received since the May 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension and does not raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  Evidence received since the February 2003 rating decision denying entitlement to service connection for a blood disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  Evidence received since the May 2006 rating decision denying entitlement to service connection for hypertension is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In February 2010, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order, nor has the Veteran so alleged.

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.




Blood Disorder

In February 2003, the RO denied the Veteran's claim of entitlement to service connection for a blood disorder.  The Veteran did not timely appeal the decision, nor did he submit new and material evidence within one year of notice of the rating decision which was mailed in March 2003.  Therefore, this denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The February 2003 rating decision denied entitlement to service connection for a blood disorder because there was no evidence that the Veteran was treated for a blood disorder in service and because there was no evidence of a current blood disorder since "laboratory findings are not ratable entities without an established diagnosis."  Evidence of record at the time of the February 2003 rating decision included service treatment records which were negative for complaints or treatment related to a blood disorder.  A June 1999 VA treatment record also indicated a prior medical history of polycythemia (an abnormally increased concentration of hemoglobin in the blood).  In a November 2002 claim, the Veteran asserted entitlement to service connection for a blood disorder "as secondary to a lung disorder (respiratory problems)."

Evidence received since the February 2003 denial incudes a January 2010 claim for service connection for polycythemia where the Veteran asserts that it is secondary to claimed in-service exposure to zinc, lead and asbestos.  VA treatment records continue to show assessments of polycythemia and, along with the January 2010 claim, the Veteran submitted excerpts from The Lead Paint Primer which noted that painters can inhale dust from lead paint that can be deposited into their bones, which is a health hazard because it can remain in the bones for decades.  Assuming the credibility of the assertion that the Veteran was exposed to lead dust during service and that it can remain in one's bones for decades, and considering that bone marrow is responsible for blood cell development, the Board finds that the evidence is new and material and the claim is reopened.



Hypertension

In May 2006, the RO denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran did not timely appeal the decision, nor did he submit new and material evidence within one year of notice of the rating decision which was mailed in June 2006.  Therefore, this denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The May 2006 rating decision denied entitlement to service connection for hypertension because although there was evidence of a current diagnosis of hypertension, there was no evidence of hypertension in service or for many years thereafter.  Evidence of record at the time of the May 2006 rating decision included service treatment records which were negative for complaints or treatment related to a hypertension and negative for high blood pressure readings.  A November 1966 separation examination showed a normal clinical evaluation and blood pressure of 118/70.  The June 1999 VA treatment record indicated a prior medical history of hypertension.

Evidence received since the May 2006 denial incudes VA treatment records showing current diagnoses of hypertension.  See, e.g., November 2012 VA treatment record.  Significantly, however, the Veteran has not submitted any evidence indicating that hypertension onset during service or within one year of separation from service, nor has he submitted any evidence indicating that hypertension is secondary to a service-connected disability or is otherwise related to service.  In sum, the evidence shows that the Veteran has a current diagnosis of hypertension but there is no evidence of in-service incurrence or of a nexus to service or to a service-connected disability.  In other words, the evidence is essentially cumulative of the evidence of record at the time of the prior final denial.  As the evidence received since the prior denial of this claim does not relate to the basis for the prior denial and is essentially cumulative or redundant of the evidence previously considered, reopening of this claim is therefore not warranted.  38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of entitlement to service connection for a blood disorder is granted.

The application to reopen the claim of entitlement to service connection for hypertension is denied.


REMAND

As to the claim for a compensable rating for emphysema, initially, the Board notes that although a May 2010 rating decision denying a compensable rating for emphysema gave rise to the present appeal, the period on appeal actually relates back to the period prior to a December 2009 rating decision, which also denied a compensable rating for emphysema.  This is so because new and material evidence, namely a February 2010 VA respiratory disorders examination, was received within one year of the December 2009 rating decision.  See 38 C.F.R. § 3.156(b).  As an August 2009 claim gave rise to the December 2009 rating decision, the Board will consider that to be the date of the claim in the present appeal.

The Veteran was most recently provided a VA contract examination for emphysema in November 2014.  Although pulmonary function testing was in the normal range, the examiner there noted that the Veteran required outpatient oxygen therapy to treat his current emphysema.  To resolve this apparent inconsistency, the RO requested a clarifying opinion as to whether the Veteran required outpatient oxygen therapy for his service-connected emphysema.

In May 2016, a different VA doctor concluded that there was no objective evidence to indicate that the Veteran had emphysema even though emphysema was listed under his current VA problem list "for unclear reasons."  The examiner added that it was "very unclear" as to why the Veteran would need outpatient oxygen therapy given the lack of diagnostic workups by a pulmonologist.  The Board's review of the claims file confirms that the Veteran has used home oxygen during at least part of the period on appeal.  Although a September 2013 VA treatment record notes that the Veteran no longer meets the criteria for home oxygen, a November 2013 record shows that he was on home oxygen at night and an April 2014 November 2013 VA treatment record shows that he had a past medical history of oxygen-dependent COPD.  In addition, despite the May 2016 examiner's statement that the Veteran does not currently have emphysema, the November 2014 examiner specifically noted that his initially-diagnosed emphysema was still currently active and that this service-connected disability had not resolved or progressed into a different disease.

In sum, based on the above, it is not clear to the Board whether the Veteran currently has emphysema, and if so, whether it requires outpatient oxygen therapy.  As such, and considering the time that has passed since his most recent examination, the Board finds that another VA examination should be obtained which clearly addresses the issues discussed above.  The Board additionally notes that the November 2014 VA contract examination was conducted by a neurologist.  If feasible, the examination on remand should be conducted by a medical professional with appropriate training and expertise with respiratory conditions.

In addition, the Veteran claims entitlement to service connection for COPD, which he attributes to in-service exposure to zinc, lead, and asbestos.  VA treatment records show current diagnoses of COPD and a review of the Veteran's DD-214 shows that he served in the Navy and his military occupational specialty code "AO" (Aviation Ordnanceman) is associated with asbestos exposure, albeit at a minimal level.  M21-1, Part IV, Subpart ii, Chap. 1, Sec. I, Para. 3.c.  As such, the Board finds that a VA examination to specifically address the etiology of the Veteran's COPD should be obtained.  In addition to addressing the theories offered by the Veteran, the examiner should address the reasonably raised issue of whether COPD is secondary to service-connected emphysema.

As to the claim for an increased rating for hearing loss, initially, the Board notes that although the May 2010 rating decision denying an increased rating for hearing loss gave rise to the present appeal, the period on appeal actually relates back to the period prior to the December 2009 rating decision, which also denied an increased rating for hearing loss.  This is so because new and material evidence, namely a February 2010 VA audiological examination, was received within one year of the December 2009 rating decision.  See 38 C.F.R. § 3.156(b).  As an August 2009 claim gave rise to the December 2009 rating decision, the Board will consider that to be the date of the claim in the present appeal.

There appear to be outstanding VA audiograms, however.  In this regard, a May 2009 VA treatment record indicates that audiological testing was completed in April 2009 ("see vista imaging 'OUTSIDE RECORDS' AUDIOLOGY").  Similarly, an October 2013 VA treatment record indicates that puretone testing revealed a mild to profound sensorineural hearing loss bilaterally, the results of which were documented in "ROES."  Although pertinent to the Veteran's claim, the specific examination results are not of record.  In addition, although the October 2013 VA treatment record shows that speech discrimination testing was conducted, it did not specify which test was used.

As to the claim for arthritis, initially, the Board notes that it has characterized this claim as a new claim for service connection rather than one which includes a claim to reopen.  In the January 2010 claim giving rise to the present appeal, the Veteran alleges that arthritis was caused by claimed exposure to zinc, chromate and red lead.  He does not specify a particular affected body part but rather appears to be claiming service connection for diffuse arthritis for which there is at least some support in the record.  In this regard, a June 1999 VA treatment record shows an assessment of diffuse osteoarthritis.

The Board acknowledges that the Veteran has previously claimed, and been denied, service connection for both a right foot disorder and a back disorder and that current diagnoses of degenerative changes in these body parts were noted in at least some of the rating decisions.  See May 2006 and October 2012 rating decisions.  The Board finds these prior claims to be distinguishable from the present claim for arthritis because the prior claims were predicated on a specific claimed injury whereas the current claim appears based on the contention that exposure to certain contaminants resulted in the development of a diffuse arthritis unrestricted to a particular body part.

As to the merits of the claim, as noted above, in January 2010, the Veteran submitted evidence indicating that exposure to lead paint may be linked to subsequent medical problems in the bones.  The Veteran contends that he was exposed to lead paint from "constant sanding and grinding on ship equipment."  Considering the low threshold needed to obtain a VA etiological opinion, and that bones are connected by joints which are affected by arthritis, the Board finds that one should be obtained in this case.

Finally, as to the claim of entitlement to service connection for a blood disorder, a VA examination should also be obtained to address the Veteran's contention that he has a current blood disorder that is the result of in-service exposure to zinc, lead and asbestos.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the all outstanding VA audiological examination results, to specifically include those dated from May 2009 and October 2013.

2.  The Veteran should be afforded a VA examination to evaluate the current severity of his service-connected emphysema and to address the etiology of his COPD.  The examination should be conducted by a medical professional with appropriate training and expertise treating respiratory conditions.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  All indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to respiratory disorders.

(a) As to emphysema, the examiner should clarify whether such a diagnosis is currently warranted; whether any new diagnosis is a progression of the original service-connected emphysema and is a new and separate condition or a correction of the previous diagnosis; or whether service-connected emphysema has resolved.  The examiner should also address whether the service-connected respiratory condition has ever required outpatient oxygen therapy, and if so, identify the time periods when such therapy was required.

(b) As to COPD, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it is related to or had its onset during the Veteran's period of active duty service, to include any asbestos exposure.  The examiner should also address the Veteran's contention that his COPD is the result of claimed zinc and/or lead exposure during service.

The examiner should also indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's COPD was caused or aggravated by his service-connected emphysema.  The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown.

A complete rationale must accompany any opinion provided.

3.  The Veteran should also be afforded a VA examination to address the etiology of his current arthritis and any current blood disorder.  The AOJ should arrange for the Veteran to be examined by an appropriate VA examiner.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) After identifying and describing all current arthritis, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it is related to or had its onset during the Veteran's period of active duty service, to include any claimed exposure to zinc, chromate, and/or red lead.

(b) After identifying any current blood disorders, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it is related to or had its onset during the Veteran's period of active duty service, to include any claimed exposure to zinc, lead and/or asbestos.

A complete rationale must accompany any opinion provided.

4.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


